Exhibit 10.6

Execution Copy

CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT

FOR NON-AGENCY MORTGAGE LOANS

by and between

NATIONSTAR MORTGAGE LLC

(Seller)

and

NIC MSR II LLC

(Purchaser)

Dated and effective as of March 6, 2012



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES      1   

Section 1.01

  Definitions      1   

Section 1.02

  General Interpretive Principles      11    ARTICLE II PROCEDURES; ITEMS TO BE
DELIVERED      12   

Section 2.01

  Sale of Current Excess Servicing Spread      12   

Section 2.02

  Grant of Security Interest      12   

Section 2.03

  Items to be Delivered on the Agreement Date      12   

Section 2.04

  Items to be Delivered on the Closing Date      12   

Section 2.05

  Closing Date Transactions      14    ARTICLE III PAYMENTS AND DISTRIBUTIONS   
  14   

Section 3.01

  Purchase Price      14   

Section 3.02

  Payments by Purchaser      15   

Section 3.03

  Accounts      15   

Section 3.04

  Priority of Payments      17   

Section 3.05

  Withdrawals from the Current Spread Reserve Account      18   

Section 3.06

  Payment to Seller of Base Servicing Fee      18   

Section 3.07

  Intent and Characterization      19    ARTICLE IV REALLOCATIONS AND SEPARATE
AGREEMENTS      19   

Section 4.01

  Reallocations      19   

Section 4.02

  Separate Agreements      19    ARTICLE V REPRESENTATIONS AND WARRANTIES OF
SELLER      20   

Section 5.01

  Due Incorporation and Good Standing      20   

Section 5.02

  Authority and Capacity      20   

Section 5.03

  Title to the Mortgage Servicing Rights      20   

Section 5.04

  Effective Agreements      21   

Section 5.05

  No Accrued Liabilities      21   

Section 5.06

  Seller/Servicer Standing      21   

Section 5.07

  MERS Membership      21   

Section 5.08

  Owner Set-off Rights      21   

Section 5.09

  Ability to Perform; Solvency      21   

Section 5.10

  Material Documents      22   

Section 5.11

  Obligations with Respect to Origination      22   

Section 5.12

  Refinancing of Mortgage Loans      22   

Section 5.13

  No Actions      22   

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE LOANS AND SERVICING   
  22   

Section 6.01

  Servicing Agreements; Applicable Laws      22   

Section 6.02

  Related Escrow Accounts      22   

Section 6.03

  Accuracy of Servicing Information      23   

Section 6.04

  No Purchaser Responsibility      23   

Section 6.05

  Location of Credit Files      23   

Section 6.06

  Representations Concerning the Current Excess Servicing Spread      23   
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER      24   

Section 7.01

  Due Incorporation and Good Standing      24   

Section 7.02

  Authority and Capacity      24   

Section 7.03

  Effective Agreements      24   

Section 7.04

  Sophisticated Investor      24   

Section 7.05

  No Actions      25    ARTICLE VIII SELLER COVENANTS      25   

Section 8.01

  Servicing Obligations      25   

Section 8.02

  Cooperation      25   

Section 8.03

  Financing Statements      26   

Section 8.04

  Supplemental Information      26   

Section 8.05

  Access to Information      26   

Section 8.06

  Home Affordable Modification Program      26   

Section 8.07

  Distribution Date Data Tapes and Reports      26   

Section 8.08

  Financial Statements and Officer’s Certificates      28   

Section 8.09

  Monthly Management Calls      29   

Section 8.10

  Timely Payment of Owner Obligations      29   

Section 8.11

  Servicing Agreements      29   

Section 8.12

  Transfer of Mortgage Servicing Rights      29   

Section 8.13

  Consents to Transaction Documents      29   

Section 8.14

  Accounts      29   

Section 8.15

  Notification of Certain Events      30   

Section 8.16

  Financing; Pledge of Current Excess Servicing Spread      30   

Section 8.17

  Existence, etc      30   

Section 8.18

  Consent to Sub-Servicing      31   

Section 8.19

  Nonpetition Covenant      31   

Section 8.20

  Schedule of Mortgage Loans      31    ARTICLE IX CONDITIONS PRECEDENT TO
OBLIGATIONS OF PURCHASER      32   

Section 9.01

  Correctness of Representations and Warranties      32   

Section 9.02

  Compliance with Conditions      32   

 

ii



--------------------------------------------------------------------------------

Section 9.03

  Corporate Resolution      32   

Section 9.04

  No Material Adverse Change      32   

Section 9.05

  Consents      32   

Section 9.06

  Delivery of Transaction Documents      32   

Section 9.07

  Certificate of Seller      33   

Section 9.08

  Valuation      33   

Section 9.09

  Opinions of Counsel      33   

Section 9.10

  Acquisition of Mortgage Servicing Rights by Seller      33   

Section 9.11

  Good Standing Certificate of Seller      33    ARTICLE X CONDITIONS PRECEDENT
TO OBLIGATIONS OF SELLER      33   

Section 10.01

  Correctness of Representations and Warranties      33   

Section 10.02

  Compliance with Conditions      34   

Section 10.03

  Corporate Resolution      34   

Section 10.04

  No Material Adverse Change      34   

Section 10.05

  Certificate of Purchaser      34   

Section 10.06

  Good Standing Certificate of Purchaser      34    ARTICLE XI INDEMNIFICATION;
CURE OR REPURCHASE      34   

Section 11.01

  Indemnification by Seller      34   

Section 11.02

  Indemnification by Purchaser      37   

Section 11.03

  Award of Damages      37   

Section 11.04

  Aurora Termination Payments      38    ARTICLE XII MISCELLANEOUS      38   

Section 12.01

  Costs and Expenses      38   

Section 12.02

  Confidentiality      39   

Section 12.03

  Broker’s Fees      40   

Section 12.04

  Relationship of Parties      40   

Section 12.05

  Survival of Representations and Warranties      41   

Section 12.06

  Notices      41   

Section 12.07

  Waivers      41   

Section 12.08

  Entire Agreement; Amendment      42   

Section 12.09

  Binding Effect      42   

Section 12.10

  Headings      42   

Section 12.11

  Applicable Law      42   

Section 12.12

  Incorporation of Exhibits      42   

Section 12.13

  Counterparts      42   

Section 12.14

  Severability of Provisions      43   

Section 12.15

  Public Announcement      43   

Section 12.16

  Assignment      43   

Section 12.17

  Termination      43   

Section 12.18

  Third Party Beneficiaries      43   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Form of Assignment Agreement

Exhibit B – Schedule of Mortgage Loans

Exhibit C – Seller’s Officer’s Certificate

Exhibit D – Purchaser’s Officer’s Certificate

Exhibit E – Location of Credit Files

Exhibit F – Form of Summary Remittance Report

Exhibit G – Form of Delinquency Report

Exhibit H – Form of Disbursement Report

Exhibit I – Seller Jurisdictions and Recording Offices

 

iv



--------------------------------------------------------------------------------

CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT FOR NON-AGENCY MORTGAGE
LOANS

This CURRENT EXCESS SERVICING SPREAD ACQUISITION AGREEMENT FOR NON-AGENCY
MORTGAGE LOANS (as amended, restated, or otherwise modified and in effect from
time to time, this “Agreement”), dated as of March 6, 2012 (the “Agreement
Date”), is by and between NIC MSR II LLC, a Delaware limited liability company
(together with its successors and assigns, the “Purchaser”), and Nationstar
Mortgage LLC, a Delaware limited liability company (together with its successors
and assigns, the “Seller”) (the Purchaser and the Seller will collectively be
referred to as the “Parties” and each, a “Party”).

W I T N E S S E T H:

WHEREAS, Seller and Aurora Bank FSB, a federal savings bank, and Aurora Loan
Services LLC, a Delaware limited liability company (collectively, “Aurora”) have
entered into the Residential Servicing Business Asset Purchase Agreement, dated
as of March 6, 2012, pursuant to which Seller will acquire and assume all right,
title and interest in mortgage servicing rights to a portfolio of residential
mortgage loans owned or securitized by the Owners (as defined herein);

WHEREAS, by acquiring such mortgage servicing rights, Seller is entitled to a
servicing spread and other incidental fees with respect to the related
residential mortgage loans;

WHEREAS, the servicing spread, together with the Ancillary Income (as defined
below), exceeds the compensation that Seller requires to service the related
residential mortgage loans;

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, a portion of
the servicing spread that exceeds such required compensation amount; and

WHEREAS, Purchaser and Seller desire to set forth the terms and conditions
pursuant to which Seller will sell, transfer and assign to Purchaser, all of
Seller’s right, title and interest in and to a portion of the servicing spread,
that exceeds the Seller’s required compensation amount, and Purchaser will
purchase all right, title and interest in and to such portion of the servicing
spread;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

Section 1.01 Definitions.

Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:

Accepted Servicing Practices: With respect to any Mortgage Loan, those accepted
and prudent mortgage servicing practices (including collection procedures) which
are in accordance with the applicable servicing practices and procedures as set
forth in the Servicing Agreements, and in a manner at least equal in quality to
the servicing that Seller provides to mortgage loans which it owns in its own
portfolio.

 

1



--------------------------------------------------------------------------------

Agreement: As defined in the preamble hereof.

Agreement Date: As defined in the preamble hereof.

Ancillary Income: All incidental servicing fees (such as late fees, assignment
transfer fees, returned check fees, special services fees, amortization schedule
fees, HAMP, modification and incentive income, etc.) that are supplemental to
the servicing spread payable to the servicer pursuant to the Servicing
Agreements.

Applicable Law: With reference to any Person, all laws (including common law),
statutes, regulations, ordinances, treaties, judgments, decrees, injunctions,
writs and orders of any court, governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.

Assignment Agreement: An agreement substantially in the form of Exhibit A to
this Agreement or in such other form as mutually agreed upon by the Parties.

Aurora: As defined in the recitals hereof.

Aurora Termination Payment: A termination payment payable to Seller pursuant to
Section 7.10(b)(ii) of the Residential Servicing Business Asset Purchase
Agreement due to a failure to obtain an Owner Consent and the termination of the
related Servicing Agreement.

Bank: Wells Fargo Bank, National Association, or any successor thereto, or
another financial institution mutually agreed upon by the Parties or any
successor thereto, each in its capacity as “Bank” under the Current Spread
Custodial Account Control Agreement or the Current Spread Reserve Account
Control Agreement, as applicable, or any third party custodian or trustee in
similar capacity under any replacement account control agreements.

Base Purchase Price: The meaning given to such term in Section 3.01.

Base Servicing Fee: With respect to a Collection Period, an amount equal to the
product of (A) the aggregate outstanding principal balance of the Mortgage Loans
as of the related Measurement Date, (B) the Base Servicing Fee Rate and
(C) (i) in the case of the initial Collection Period, a fraction, the numerator
of which is the number of days in the period from and including the Closing Date
to and including the last day of the initial Collection Period, and the
denominator of which is 360, and (ii) in the case of all other Collection
Periods, 1/12; provided that the Base Servicing Fee with respect to any Mortgage
Loan whose Servicing Agreement is terminated during a Collection Period shall be
pro-rated to the actual number of days within such Collection Period in which
such Mortgage Loan was serviced by Seller.

 

2



--------------------------------------------------------------------------------

Base Servicing Fee Rate: 0.19% per annum.

Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of Texas or New York are authorized or
obligated by law or by executive order to be closed or (c) such other days as
agreed upon by the Parties.

Closing Date: With respect to the sale of the Current Excess Servicing Spread,
the Business Day on which the purchase of the Mortgage Servicing Rights under
the Residential Servicing Business Asset Purchase Agreement has been consummated
and all conditions precedent to the execution and delivery of the Assignment
Agreement have been satisfied or waived.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Collateral: The meaning given to such term in Section 2.02.

Collection Period: With respect to any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs.

Consolidated Tangible Net Worth: (i) The net worth of Seller and its
consolidated subsidiaries, on a combined basis, determined in accordance with
GAAP, minus (ii) all intangibles determined in accordance with GAAP (including
goodwill, capitalized financing costs and capitalized administration costs but
excluding originated and purchased mortgage servicing rights or retained
residual securities) and any and all advances to, investments in and receivables
held from affiliates; provided, however, that the non-cash effect (gain or loss)
of any mark-to-market adjustments made directly to stockholders’ equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Consolidated Tangible Net Worth.

Control: The meaning specified in Section 8-106 of the UCC.

Credit File: Those documents, which may be originals, copies or electronically
imaged, pertaining to each Mortgage Loan, held by or on behalf of Seller in
connection with the servicing of the Mortgage Loan, which may include Mortgage
Loan Documents and the credit documentation relating to the origination of such
Mortgage Loan, and any documents gathered during the Servicing of a Mortgage
Loan.

Current Excess Servicing Spread: The rights of Seller, severable from each (and
all) of the other rights under the applicable Servicing Agreements, to a
percentage of the Total Servicing Spread, which percentage is equal to the
Current Excess Servicing Spread Percentage.

Current Excess Servicing Spread Percentage: 65%, as such percentage may be
modified pursuant to ARTICLE IV of this Agreement up to but excluding the
Closing Date.

Current Spread Custodial Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Third Party
Controlled Current Spread Custodial Account.

 

3



--------------------------------------------------------------------------------

Current Spread Custodial Account Control Agreement: The account control
agreement among Seller, Purchaser and Wells Fargo Bank, National Association, or
any other institution agreed upon by the Parties, as Bank, dated as of the
Closing Date, entered into with respect to the Third Party Controlled Current
Spread Custodial Account, as amended, restated, supplemented or otherwise
modified from time to time.

Current Spread Reserve Account: The account specified in the Current Spread
Reserve Account Control Agreement and maintained by Wells Fargo Bank, National
Association, or any successor thereto, or any other third party custodian or
trustee selected by Purchaser.

Current Spread Reserve Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Current Spread
Reserve Account.

Current Spread Reserve Account Control Agreement: The account control agreement
among Seller, Purchaser and Wells Fargo Bank, National Association, or any other
institution agreed upon by the Parties, as Bank, dated on or before the Closing
Date, entered into with respect to the Current Spread Reserve Account, as
amended, restated, supplemented or otherwise modified from time to time.

Current Spread Reserve Account Deposit Event: The meaning given to such term in
Section 3.03(c).

Current Spread Reserve Account Required Amount: The meaning given to such term
in Section 3.03(c).

Custodian: A custodian of Credit Files or any part thereof.

Cut-Off Date: The opening of business on the Closing Date.

Data Tape: The list of all mortgage loans, dated as of the date specified
therein, whose Mortgage Servicing Rights will be sold, or that are anticipated
to be sold, as applicable, to Seller under the Residential Servicing Business
Asset Purchase Agreement.

Distribution Date: The 10th day of each calendar month, or if such day is not a
Business Day, the prior Business Day, beginning in the month following the
Closing Date, or such other day as mutually agreed upon by Seller and Purchaser.

Electronic Data File: A computer tape or other electronic medium generated by or
on behalf of Seller and delivered or transmitted to or on behalf of Purchaser
which provides information relating to the Mortgage Loans.

Eligible Servicing Agreement: Unless otherwise agreed to by the Purchaser, a
Servicing Agreement in respect of which the following eligibility requirements
have been satisfied:

(a) such Servicing Agreement is in full force and effect, and is in all respects
genuine as appearing on its face or as represented in the books and records of
Seller, and no event of default, early amortization event, termination event, or
other event giving any party thereto (including with notice or lapse of time or
both) the right to terminate Seller as servicer thereunder for cause has
occurred and is continuing; and

 

4



--------------------------------------------------------------------------------

(b) Seller has not resigned or been terminated as servicer under such Servicing
Agreement and has no actual knowledge of any pending or threatened action to
terminate Seller, as servicer (whether for cause or without cause).

Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the UCC.

Expense Amount: As defined in Section 11.01(b) hereof.

Expense Amount Accountant’s Letter: As defined in Section 11.01(b) hereof.

Expense Amount Tax Opinion: As defined in Section 11.01(b) hereof.

Expense Escrow Account: As defined in Section 11.01(b) hereof.

Future Spread Agreements: The Future Spread Agreement for FHLMC Mortgage Loans,
the Future Spread Agreement for FNMA Mortgage Loans, and the Future Spread
Agreement for Non-Agency Mortgage Loans.

Future Spread Agreement for FHLMC Mortgage Loans: The Future Spread Agreement
for FHLMC Mortgage Loans, dated as of the date hereof, by and between Seller and
Purchaser, as may be amended, restated, or otherwise modified and in effect from
time to time.

Future Spread Agreement for FNMA Mortgage Loans: The Future Spread Agreement for
FNMA Mortgage Loans, dated as of the date hereof, by and between Seller and
Purchaser, as may be amended, restated, or otherwise modified and in effect from
time to time.

Future Spread Agreement for Non-Agency Mortgage Loans: The Future Spread
Agreement for Non-Agency Mortgage Loans, dated as of the date hereof, by and
between Seller and Purchaser, as may be amended, restated, or otherwise modified
and in effect from time to time.

GAAP: Generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.

Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of its properties.

 

5



--------------------------------------------------------------------------------

Grant: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over or confirm.

HAMP: The meaning given to such term in Section 8.06.

HAMP Loans: The meaning given to such term in Section 8.06.

Indemnity Loan: As defined in Section 11.01(b) hereof.

Indemnity Loan Agreement: As defined in Section 11.01(b) hereof.

IRS: The United States Internal Revenue Service.

Lien: Any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit, arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.

Lockbox Account: An account maintained by Wells Fargo Bank, National Association
or another third party custodian or trustee selected by Purchaser for the
purpose of receiving Servicing Spread Collections.

Loss or Losses: Any and all direct, actual and out-of-pocket losses, damages,
deficiencies, claims, costs or expenses, including reasonable attorneys’ fees
and disbursements, excluding (i) any amounts attributable to or arising from
overhead allocations, general or administrative costs and expenses, or any cost
for the time of any Party’s employees, (ii) consequential losses or damages
consisting of speculative lost profits, lost investment or business opportunity,
damage to reputation or operating losses, or (iii) punitive or treble damages;
provided, however, that the exclusions set forth in clauses (ii) or (iii) above
do not apply if and to the extent any such amounts are actually incurred in
payment to a third party or government entity.

Measurement Date: With respect to any Collection Period, the first day of such
Collection Period.

MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.

MI: Insurance provided by private mortgage insurance companies to make payments
on certain Mortgage Loans in the event that the related Mortgagor defaults in
its obligation in respect of the Mortgage.

Mortgage: Each of those mortgages, deeds of trust, security deeds or deeds to
secure debt creating a first lien on or an interest in real property securing a
Mortgage Note and related to a Mortgage Loan.

Mortgage Loan: Each of those mortgage loans listed on the Schedule of Mortgage
Loans.

 

6



--------------------------------------------------------------------------------

Mortgage Loan Documents: With respect to each Mortgage Loan, the original
Mortgage Loan documents held by a Custodian, including the Mortgage Note, and if
applicable, cooperative mortgage loan related documents and a power of attorney,
a New York Consolidation, Extension and Modification Agreement, or other
modification document, or as otherwise set forth under the Servicing Agreements
and any other documents required to properly service, through foreclosure, any
Mortgaged Property.

Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor, thereunder, including, if applicable, an allonge
and lost note affidavit.

Mortgage Servicing Rights: The rights and responsibilities of Seller with
respect to servicing the Mortgage Loans under the Servicing Agreements,
including any and all of the following if and to the extent provided therein:
(a) all rights to service a Mortgage Loan; (b) all rights to receive servicing
fees, additional servicing compensation (including any late fees, change fees,
assumption fees, penalties (other than prepayment penalties) or similar payments
with respect to such Mortgage Loan, and income on escrow accounts or other
receipts on or with respect to the Mortgage Loan), reimbursements or
indemnification for servicing the Mortgage Loan, and any payments received in
respect of the foregoing and proceeds thereof; (c) the right to collect, hold
and disburse escrow payments or other payments with respect to the Mortgage Loan
and any amounts actually collected with respect thereto and to receive interest
income on such amounts to the extent permitted by Applicable Law; (d) all
accounts and other rights to payment related to any of the property described in
this paragraph; (e) possession and use of any and all Credit Files pertaining to
the Mortgage Loan or pertaining to the past, present or prospective servicing of
the Mortgage Loan; (f) to the extent applicable, all rights and benefits
relating to the direct solicitation of the related Mortgagors for refinance or
modification of the Mortgage Loans and attendant right, title and interest in
and to the list of such Mortgagors and data relating to their respective
Mortgage Loans; and (g) all rights, powers and privileges incident to any of the
foregoing.

Mortgaged Property: The Mortgagor’s real property, securing repayment of a
related Mortgage Note, consisting of an interest in a single parcel of real
property, improved by a residential dwelling.

Mortgagor: An obligor under a residential mortgage loan.

Nonqualifying Income: Any amount that is treated as gross income for purposes of
Section 856 of the Code and which is not Qualifying Income.

Objection Notice: The meaning given to such term in Section 3.03(c).

Opinion of Counsel: One or more written opinions, in form and substance
reasonably satisfactory to the recipient, of an attorney at law admitted to
practice in any state of the United States or the District of Columbia, which
attorney may be counsel for Seller or Purchaser, as the case may be.

Owner: With respect to a Mortgage Loan, the owner thereof.

 

7



--------------------------------------------------------------------------------

Owner Consent: All agreements pursuant to which the applicable Owner approves or
consents to the sale of the Mortgage Servicing Rights (including the Total
Excess Spread) to Seller.

Party or Parties: As defined in the preamble hereof.

Person: Any individual, partnership, corporation, limited liability company,
limited liability partnership, business entity, joint stock company, trust,
business trust, unincorporated organization, association, enterprise, joint
venture, government, any department or agency of any government or any other
entity of whatever nature.

Priority of Payments: The meaning given to such term in Section 3.04.

Protected REIT: Any entity that (i) has elected to be taxed as a real estate
investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a direct
or indirect equity interest in Purchaser, and (iii) is treated for purposes of
Section 856 of the Code as owning all or a portion of the assets of the
Purchaser or as receiving all or a portion of the Purchaser’s income.

Purchase Price: The meaning given to such term in Section 3.01.

Purchase Price Percentage: 0.37%.

Purchaser: As defined in the preamble hereof.

Purchaser Enforcement Expenses: An amount equal to the Current Excess Servicing
Spread Percentage of the reasonable expenses, including legal costs and
expenses, incurred in the enforcement of any rights of Seller material to the
value of the Total Servicing Spread under the Residential Servicing Business
Asset Purchase Agreement and related documents, without duplication of any other
such expenses paid under any other Sale Agreement, which enforcement has been
approved by Purchaser (such approval not to be unreasonably withheld).

Purchaser Excess Spread Percentage: With respect to Purchaser’s interest in any
excess servicing spread transferred pursuant to a Sale Agreement, the “Current
Excess Servicing Spread” as defined in such Sale Agreement, as such percentage
may be modified pursuant to ARTICLE IV of this Agreement up to but excluding the
Closing Date.

Purchaser Indemnitees: The meaning given to such term in Section 11.01.

Qualifying Income: Gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.

REIT Qualification Ruling: As defined in Section 11.02(b) hereof.

REIT Requirements: The requirements imposed on REITs pursuant to Sections 856
through and including 860 of the Code.

 

8



--------------------------------------------------------------------------------

Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
Seller relating to the Mortgage Servicing Rights, including accounts for buydown
funds, real estate taxes and MI, flood and hazard insurance premiums.

Release Document: As defined in Section 11.02(b) hereof.

Remaining Expected Total Servicing Spread: The meaning given to such term in
Section 3.03(c).

Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

Residential Servicing Business Asset Purchase Agreement: The Residential
Servicing Business Asset Purchase Agreement, dated as of the date hereof, by and
between Nationstar Mortgage LLC, as purchaser, and Aurora, as seller, as the
same may be amended, supplemented or otherwise modified from time to time.

Retained Servicing Spread: The rights of Seller, severable from each (and all)
of the other rights under the applicable Servicing Agreements, to the Retained
Servicing Spread Percentage of the Total Servicing Spread.

Retained Servicing Spread Percentage: 100% minus the Current Excess Servicing
Spread Percentage.

Sale Agreements: This Agreement, the Current Excess Servicing Spread Acquisition
Agreement for FHLMC Mortgage Loans and the Current Excess Servicing Spread
Acquisition Agreement for FNMA Mortgage Loans.

Sales Proceeds: The proceeds received upon a sale (approved by the Parties) of
Total Servicing Spread, in whole or in part, including through a sale of
Mortgage Servicing Rights in accordance with Section 8.12.

Schedule of Mortgage Loans: The list of Mortgage Loans whose Current Excess
Servicing Spread has been assigned to Purchaser pursuant to this Agreement and
maintained as Exhibit B hereto.

Seller: As defined in the preamble hereof.

Seller Enforcement Expenses: An amount equal to the Retained Servicing Spread
Percentage of the reasonable expenses, including legal costs and expenses,
incurred in the enforcement of any rights of Seller material to the value of the
Total Servicing Spread under the Residential Servicing Business Asset Purchase
Agreement and related documents, without duplication of any other such expenses
paid under any other Sale Agreement, which enforcement has been approved by
Purchaser (such approval not to be unreasonably withheld).

 

9



--------------------------------------------------------------------------------

Seller Indemnitees: The meaning given to such term in Section 11.02.

Servicing: The responsibilities, with respect to servicing the Mortgage Loans,
under the Servicing Agreements.

Servicing Agreements: The servicing agreements, as amended from time to time,
and any waivers, consent letters, acknowledgments and other agreements under
which Seller is the servicer of the Mortgage Loans relating to the Mortgage
Servicing Rights and governing the servicing of the Mortgage Loans, or with
respect to Mortgage Loans owned by the Seller, the credit and collection
standards, policies, procedures and practices of Seller relating to residential
mortgage loans owned and serviced by Seller.

Servicing Spread Collections: For each Collection Period, the funds collected on
the Mortgage Loans and allocated as the servicing compensation payable to Seller
as servicer of the Mortgage Loans with respect to such Collection Period
pursuant to the applicable Servicing Agreements, other than Ancillary Income
and, for the avoidance of doubt, other than reimbursements received for advances
and other out-of-pocket expenditures from an Owner by Seller in accordance with
the Servicing Agreements.

Solvent: With respect to any Person as of any date of determination, (a) the
value of the assets of such Person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as determined in accordance with GAAP, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Supplemental Purchase Price: The meaning given to such term in Section 3.01.

Third Party Assignee: The meaning given to such term in Section 12.16.

Third Party Assignment: The meaning given to such term in Section 12.16.

Third Party Current Spread Agreement: The meaning given to such term in
Section 12.16.

Third Party Claim: The meaning given to such term in Section 11.01 and
Section 11.02, as applicable.

Third Party Controlled Current Spread Custodial Account: The account specified
in the Current Spread Custodial Account Control Agreement and maintained by
Wells Fargo Bank, National Association or another third party custodian or
trustee selected by Purchaser, into which all Servicing Spread Collections and
all Servicing Agreement termination payments in respect of the Mortgage Loans
shall be deposited.

Total Servicing Spread: For each Collection Period on and after the Closing
Date, the sum of the following: (a) the Servicing Spread Collections received
during such Collection

 

10



--------------------------------------------------------------------------------

Period and remaining after payment of the Base Servicing Fee; (b) all Sales
Proceeds received during such Collection Period and (c) all other amounts
payable by an Owner to Seller with respect to the Mortgage Servicing Rights for
Mortgage Loans, including any termination fees paid by the applicable Owner to
Seller for terminating Seller as the servicer of any of the Mortgage Loans, but
for the avoidance of doubt, excluding all Ancillary Income and reimbursements
received for advances and other out-of-pocket expenditures, if any, from the
applicable Owner by Seller in accordance with the Servicing Agreements.

Transaction Documents: The Residential Servicing Business Asset Purchase
Agreement (including any bill of sale, assignment agreement or other transfer
agreement related to the sale of the Mortgage Servicing Rights thereunder), the
Owner Consents, the Current Spread Custodial Account Agreement, the Current
Spread Custodial Account Control Agreement, the Current Spread Reserve Account
Agreement, the Current Spread Reserve Account Control Agreement, the Sale
Agreements and the Future Spread Agreements.

UCC: The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.

Section 1.02 General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f) The term “include” or “including” shall mean without limitation by reason of
enumeration.

 

11



--------------------------------------------------------------------------------

ARTICLE II

PROCEDURES; ITEMS TO BE DELIVERED

Section 2.01 Sale of Current Excess Servicing Spread.

Subject to, and upon the terms and conditions of this Agreement, Seller will
sell, transfer and assign to Purchaser, and Purchaser will acquire from Seller,
all of Seller’s right, title and interest in and to the Current Excess Servicing
Spread and all proceeds thereof with respect to the Mortgage Loans.

Section 2.02 Grant of Security Interest.

In order to secure Seller’s obligations to deliver the Current Excess Servicing
Spread and its obligations hereunder and under the Residential Servicing
Business Asset Purchase Agreement, Seller hereby Grants to Purchaser a valid and
continuing first priority and perfected Lien on and security interest in all of
Seller’s right, title and interest in, to and under, the Third Party Controlled
Current Spread Custodial Account and the Current Spread Reserve Account,
together with all amounts deposited therein from time to time and all cash and
non-cash proceeds thereof, in each case, whether now owned or existing, or
hereafter acquired and arising (the “Collateral”).

Section 2.03 Items to be Delivered on the Agreement Date.

On the Agreement Date, each of Seller and Purchaser shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible as set forth below:

(a) The Sale Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Sale Agreement on the Agreement
Date;

(b) The Future Spread Agreements and all agreements, certificates, opinions and
instruments required to be delivered under each Recapture Agreement on the
Agreement Date; and

(c) The executed Residential Servicing Business Asset Purchase Agreement.

Section 2.04 Items to be Delivered on the Closing Date.

(a) On the Closing Date, subject to the satisfaction of the terms and conditions
herein, each of Seller and Purchaser shall deliver or cause to be delivered duly
executed copies of the following documents to which they are a party or for
which they are otherwise responsible:

(i) Obtained Owner Consents;

(ii) The Assignment Agreement;

 

12



--------------------------------------------------------------------------------

(iii) All agreements, certificates, opinions and instruments required to be
delivered under each Sale Agreement and Future Spread Agreement on the Closing
Date;

(iv) All agreements, certificates, opinions and instruments required to be
delivered under the executed Residential Servicing Business Asset Purchase
Agreement reasonably related to the transactions contemplated hereunder that are
required to be delivered on the Closing Date;

(v) The executed Current Spread Custodial Account Agreement;

(vi) The executed Current Spread Custodial Account Control Agreement;

(vii) The executed Current Spread Reserve Account Agreement;

(viii) The executed Current Spread Reserve Account Control Agreement;

(ix) An Opinion of Counsel of Seller reasonably acceptable to Purchaser
regarding due authorization, authority, and enforceability of the applicable
Transaction Documents to which Seller is a party, and regarding no conflicts
with other material Seller agreements;

(x) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the characterization of the transfer of the Current Excess Servicing
Spread from Seller to Purchaser as a true sale for bankruptcy or receivership
purposes, as applicable;

(xi) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the perfection of the security interests granted hereunder;

(xii) A certificate of good standing of Seller dated as of a date within five
(5) Business Days prior to the Closing Date to be delivered by Seller;

(xiii) A secretary’s certificate of Seller attaching its organizational
documents, board resolutions and incumbency certificates;

(xiv) An officer’s certificate of Seller that all conditions precedent to the
purchase of the Mortgage Servicing Rights under the Residential Servicing
Business Asset Purchase Agreement have been satisfied;

(xv) A duly executed corporate certificate of Seller required by Section 9.07
dated as of the Closing Date;

 

13



--------------------------------------------------------------------------------

(xvi) A duly executed corporate certificate of Purchaser required by
Section 10.05 dated as of the Closing Date;

(xvii) A certificate of good standing of Purchaser, dated as of a date within
five (5) Business Days prior to the Closing Date to be delivered by Purchaser;
and

(xviii) A UCC-1 financing statement relating to the security interest of
Purchaser in the Third Party Controlled Current Spread Custodial Account and the
Current Spread Reserve Account, in form and substance reasonably acceptable to
Purchaser.

(b) On the Closing Date, subject to the satisfaction of the terms and conditions
herein, Seller shall provide Purchaser with copies of the following:

(i) Any amendments, modifications or restatements of the Residential Servicing
Business Asset Purchase Agreement; and

(ii) The bill of sale, assignment agreement or other transfer agreement pursuant
to which Aurora will transfer the Mortgage Servicing Rights to Seller.

Section 2.05 Closing Date Transactions.

On the Closing Date, subject to the satisfaction of the terms and conditions
herein:

(a) The Parties shall execute and deliver the Assignment Agreement;

(b) Purchaser shall remit to Seller the Purchase Price; and

(c) Ownership of the Current Excess Servicing Spread shall be transferred to
Purchaser.

ARTICLE III

PAYMENTS AND DISTRIBUTIONS

Section 3.01 Purchase Price.

In full consideration for the purchase of the Current Excess Servicing Spread
and the rights under the Future Spread Agreement for Non-Agency Mortgage Loans,
and upon the terms and conditions of this Agreement, Purchaser shall pay to
Seller on the Closing Date an amount (the “Base Purchase Price”) equal to the
product of (x) the aggregate outstanding principal balance of the Mortgage Loans
as of the Cut-Off Date, (y) the Purchase Price Percentage and (z) the Current
Excess Servicing Spread Percentage. The Base Purchase Price shall be allocated
by the Parties on the Closing Date to reflect the consideration for the purchase
of the Current Excess Servicing Spread hereunder (the “Purchase Price”) and the
consideration for the rights acquired by Purchaser under the Future Spread
Agreement for Non-Agency Mortgage Loans. On the

 

14



--------------------------------------------------------------------------------

Closing Date, Purchaser will also pay a supplemental purchase price (the
“Supplemental Purchase Price”) equal to the product of (i) $25 million and
(ii) a fraction, the numerator of which is the sum of the “Base Purchase Prices”
paid by Purchaser under (and as defined in) each Sale Agreement on the Closing
Date and the denominator of which is the purchase price paid by Seller to Aurora
to acquire the Mortgage Servicing Rights on the Closing Date pursuant to the
Residential Servicing Business Asset Purchase Agreement. Purchaser will allocate
the Supplemental Purchase Price under each or any of the Sale Agreements and
Future Spread Agreements in its reasonable discretion.

Section 3.02 Payments by Purchaser.

(a) Payments shall be paid by Purchaser to Seller by wire transfer of
immediately available funds to an account designated by Seller.

(b) If, subsequent to the payment of the Purchase Price or the payment of any
amounts due hereunder to either party, the outstanding principal balance of any
Mortgage Loan is found to be in error, or if for any reason the Purchase Price
or such other amounts is found to be in error, the party benefiting from the
error shall pay an amount sufficient to correct and reconcile the Purchase Price
or such other amounts and shall provide a reconciliation statement and other
such documentation to reasonably satisfy the other party concerning the accuracy
of such reconciliation. Such amounts shall be paid by the proper party within
ten (10) Business Days from receipt of satisfactory written verification of
amounts due. Any such request must be received by either party within 180 days
of the Closing Date.

Section 3.03 Accounts.

(a) Lockbox Account. Seller shall inform the Mortgagors of Mortgage Loans to
remit their mortgage payments to the Lockbox Account. Payments of all Servicing
Spread Collections received on and after the Closing Date shall be transferred
from the Lockbox Account to the Third Party Controlled Current Spread Custodial
Account within one Business Day of receipt and identification thereof and in any
event, within two Business Days of receipt thereof.

(b) Third Party Controlled Current Spread Custodial Account.

(i) The Third Party Controlled Current Spread Custodial Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser, for the sole purpose of
receiving and disbursing all Servicing Spread Collections, Servicing Agreement
termination payments with respect to the Mortgage Loans, Sales Proceeds and
Aurora Termination Payments. The Third Party Controlled Current Spread Custodial
Account will be established pursuant to the Current Spread Custodial Account
Control Agreement with respect to which Purchaser is an Entitlement Holder with
Control. So long as permitted by the Current Spread Custodial Account Control
Agreement, Seller may direct the disposition of funds in the Third Party
Controlled Current Spread Custodial Account strictly in accordance with the
Priority of Payments. Upon any material breach of a

 

15



--------------------------------------------------------------------------------

representation, warranty or covenant by Seller hereunder, Purchaser may elect to
exercise Control over the Third Party Controlled Current Spread Custodial
Account. Seller agrees to take all actions reasonably necessary, including the
filing of appropriate financing statements, to protect Purchaser’s interest in
the Third Party Controlled Current Spread Custodial Account.

(ii) Seller shall inform each Owner to remit the applicable portion of any
Servicing Agreement termination payments payable after the Closing Date directly
to the Third Party Controlled Current Spread Custodial Account. Any termination
payment to be directed to the Third Party Controlled Current Spread Custodial
Account shall be equal to the pro rata amount by which the Mortgage Loans
affected by such termination bear to all mortgage loans of Seller affected by
such termination, based upon the method in which such termination payments are
calculated in accordance with the applicable Servicing Agreement.

(iii) Seller shall direct each payer of Sales Proceeds or Aurora Termination
Payments to remit such payments directly to the Third Party Controlled Current
Spread Custodial Account.

(iv) If Seller receives any amounts required to be deposited into the Third
Party Controlled Current Spread Custodial Account in error, Seller shall
promptly remit such funds to the Third Party Controlled Current Spread Custodial
Account.

(c) Current Spread Reserve Account. The Current Spread Reserve Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser. The Current Spread Reserve
Account will be established pursuant to the Current Spread Reserve Account
Control Agreement with respect to which Purchaser is an Entitlement Holder with
Control. So long as permitted by the Current Spread Reserve Account Control
Agreement, Seller may direct the disposition of funds in the Current Spread
Reserve Account strictly in accordance with Section 3.05. Seller agrees to take
all actions reasonably necessary, including the filing of appropriate financing
statements, to protect Purchaser’s interest in the Current Spread Reserve
Account.

If at any time Seller’s Consolidated Tangible Net Worth falls below the sum of
(x) $150,000,000 and (y) 50% of the proceeds from any issuance of equity by
Seller, Nationstar Mortgage Holdings Inc. or any Seller’s consolidated
subsidiaries or if Seller defaults in any indebtedness in excess of $10,000,000
(each, a “Current Spread Reserve Account Deposit Event”), Seller shall
immediately notify Purchaser in writing that a Current Spread Reserve Account
Deposit Event has occurred. On each Distribution Date upon which a Current
Spread Reserve Account Deposit Event has occurred and is continuing, Seller
shall be required to transfer funds in the Third Party Controlled Current Spread
Custodial Account to the Current Spread Reserve Account in accordance with the
Priority of Payments until the amount of funds in the Current Spread Reserve
Account is equal to the Current Spread Reserve Account Required Amount. The
“Current Spread Reserve Account Required Amount” is equal to 25% of the fair
market value as of the date the Current Spread Reserve Account Deposit Event
that is then-continuing

 

16



--------------------------------------------------------------------------------

first occurred of the Total Servicing Spread expected to be paid over the
expected remaining life of the Mortgage Loans (the “Remaining Expected Total
Servicing Spread”) determined in accordance with the following paragraph. Seller
shall immediately notify Purchaser in writing if a Current Spread Reserve
Account Deposit Event is no longer continuing. Any funds in the Current Spread
Reserve Account in excess of the Current Spread Reserve Account Required Amount
shall be released to Seller.

For purposes of determining the fair market value of the Remaining Expected
Total Servicing Spread, Purchaser shall submit its claim for determination of
the fair market value of the Remaining Expected Total Servicing Spread, together
with such back-up information it deems appropriate to justify such fair market
value (which value shall be considered the fair market value of the Remaining
Expected Total Servicing Spread for purposes of calculating the Current Spread
Reserve Account Required Amount until the final determination of such fair
market value in accordance with this paragraph). Within five (5) Business Days
of Seller’s receipt of such determination, Seller shall notify Purchaser in
writing of its acceptance or any objection to such determination of such fair
market value, and if Seller objects to such determination, together with its own
determination of such fair market value and any back-up information as it deems
appropriate to justify such fair market value (an “Objection Notice”). In the
event an Objection Notice is delivered, the parties shall negotiate in good
faith a resolution to such objection. In the event that Seller and Purchaser are
unable to resolve such objection within five (5) Business Days of the delivery
of such Objection Notice, Seller and Purchaser shall appoint a mutually
acceptable nationally recognized valuation expert to determine such fair market
value of the Remaining Expected Total Servicing Spread. The determination of
such valuation expert shall be binding on Seller and Purchaser and the fees of
such valuation expert shall be borne by Seller.

Section 3.04 Priority of Payments.

On each Business Day, subject to the terms and conditions of the Current Spread
Custodial Account Control Agreement, Seller (or, after the deliver of an access
termination notice pursuant to the Current Spread Custodial Account Control
Agreement, Purchaser) will direct the Bank to apply the monies in the Third
Party Controlled Current Spread Custodial Account (other than Aurora Termination
Payments) in the following order of priority (the “Priority of Payments”), in
every case, after giving effect to each prior item in the Priority of Payments
on such Distribution Date:

(a) first, from amounts in the Third Party Controlled Current Spread Custodial
Account attributable to Servicing Agreement termination payments paid by an
Owner with respect to any Mortgage Loans, pro rata, (A) the Current Excess
Servicing Spread Percentage of such termination payments to Purchaser, and
(B) the Retained Servicing Spread Percentage of such termination payments to
Seller;

(b) second, on any Business Day from and including the first Business Day of a
calendar month to but excluding the Distribution Date in such calendar month, at
the option of Seller, the Base Servicing Fee payable with respect to a prior
Collection Period for the Mortgage Loans to Seller;

 

17



--------------------------------------------------------------------------------

(c) third, on each Distribution Date, to the extent not previously paid to
Seller in accordance with Section 3.04(b), any accrued and unpaid Base Servicing
Fee to Seller;

(d) fourth, on each Distribution Date, pro rata, (A) to Purchaser, any Current
Excess Servicing Spread for the prior Collection Period (other than the portion
thereof consisting of termination payments paid pursuant to Section 3.04(a));
and (B) to Seller, any Retained Servicing Spread for the prior Collection Period
(other than the portion thereof consisting of termination payments paid pursuant
to Section 3.04(a)); provided, that (I) prior to the distribution to Purchaser
of any Current Excess Servicing Spread pursuant to clause (A), the Current
Excess Servicing Spread shall be applied first, to the payment to Seller of any
Purchaser Enforcement Expenses then due and payable and then, to the payment of
any indemnity payments then due and payable to a Seller Indemnitee pursuant to
Section 11.02, and (II) prior to the distribution to Seller of any Retained
Servicing Spread pursuant to clause (B), the Retained Servicing Spread shall be
applied first, to the payment of any Seller Enforcement Expenses then due and
payable, second, to the payment of any indemnity payments then due and payable
to a Purchaser Indemnitee pursuant to Section 11.01 and third, for deposit to
the Current Spread Reserve Account to the extent necessary to cause the amount
of funds on deposit in the Current Spread Reserve Account to equal the Current
Spread Reserve Account Required Amount; and

(e) fifth, on each Distribution Date, to Seller, any other amounts remaining on
deposit in the Third Party Controlled Current Spread Custodial Account.

All payments to Purchaser or Seller shall be made by wire transfer of
immediately available federal funds to an account designated by Purchaser or
Seller, as applicable.

Section 3.05 Withdrawals from the Current Spread Reserve Account.

On any Business Day, at the instruction of Purchaser, Seller shall direct the
Bank to apply funds in the Current Spread Reserve Account, if any, to the
payment of indemnity payments payable to a Purchaser Indemnitee pursuant to
Section 11.01. If on any Business Day a Current Spread Reserve Account Deposit
Event is not then continuing and all outstanding indemnity payments payable to
Purchaser Indemnitees have been paid in full, Seller may direct the Bank to
distribute any remaining funds in the Current Spread Reserve Account to, or as
directed by, Seller. If there are any funds remaining in the Current Spread
Reserve Account after the Current Excess Servicing Spread and all indemnity
payments payable to Purchaser Indemnitees have been paid in full, Seller shall
direct the Bank to distribute such remaining funds to, or as directed by,
Seller.

Section 3.06 Payment to Seller of Base Servicing Fee.

Seller shall be entitled to payment of the Base Servicing Fee only to the extent
funds are available therefor in the Third Party Controlled Current Spread
Custodial Account in accordance with the Priority of Payments. Under no
circumstances shall Purchaser be liable to Seller for payment of the Base
Servicing Fee. In the event servicing of the Mortgage Loans is transferred to
sub-servicers for any reason, the servicing fees and expenses of such
sub-servicers shall be paid by Seller and in no event will the amount of
Servicing Spread Collections or termination payments otherwise allocable to the
Current Excess Servicing Spread be reduced due to the payment of sub-servicing
fees and expenses.

 

18



--------------------------------------------------------------------------------

Section 3.07 Intent and Characterization.

(a) Seller and Purchaser intend that the sale of the Current Excess Servicing
Spread pursuant to this Agreement constitutes a valid sale of such Current
Excess Servicing Spread from Seller to Purchaser, conveying good title thereto
free and clear of any Lien, and that the beneficial interest in and title to the
Current Excess Servicing Spread not be part of Seller’s estate in the event of
the bankruptcy of Seller. Seller and Purchaser intend and agree to treat the
transfer and assignment of the Current Excess Servicing Spread as an absolute
sale for tax purposes, and as an absolute and complete conveyance of title for
property law purposes. Except for financial accounting purposes, neither party
intends the transactions contemplated hereby to be characterized as a loan from
Purchaser to Seller.

(b) In the event (but only in the event) that the conveyance of the Current
Excess Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount equal to the
Purchase Price.

ARTICLE IV

REALLOCATIONS AND SEPARATE AGREEMENTS

Section 4.01 Reallocations.

If one or more of the Sale Agreements is terminated on or prior to the Closing
Date, Seller and Purchaser will use good faith efforts to increase the Purchaser
Excess Spread Percentage of any Sale Agreement that is entered into on the
Closing Date to better reflect the business understanding of the parties;
provided, however, that no Purchaser Excess Spread Percentage shall exceed 80%.

Section 4.02 Separate Agreements.

Upon request and at the expense of Purchaser, the Parties shall enter into an
agreement substantially on the same terms and conditions of this Agreement, and
an agreement substantially on the same terms of the Future Spread Agreement for
Non-Agency Mortgage Loans, which shall govern the Mortgage Servicing Rights,
Servicing Spread Collections, portions of the Total Servicing Spread and other
terms and conditions that are applicable to Mortgage Loans for which the Owner
Consent has not been obtained, and shall remove such Mortgage Loans from the
Schedule of Mortgage Loans.

 

19



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Purchaser to enter into this Agreement, Seller represents
and warrants to Purchaser as of the Agreement Date and the Closing Date (or as
of the date specified below, as applicable):

Section 5.01 Due Incorporation and Good Standing.

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans. Seller has, in full force and effect
(without notice of possible suspension, revocation or impairment), all required
permits, approvals, licenses, and registrations to conduct all activities in all
states in which its activities with respect to the Mortgage Loans or the
Mortgage Servicing Rights require it to be licensed, registered or approved in
order to service the Mortgage Loans and own the Mortgage Servicing Rights,
unless the failure to obtain such permits, approvals, licenses and registrations
would not reasonably be expected to have a material adverse effect on Seller’s
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

Section 5.02 Authority and Capacity.

Seller has all requisite corporate power, authority and capacity to enter into
this Agreement and each other Transaction Document to which it is a party and to
perform the obligations required of it hereunder and thereunder. The execution
and delivery of this Agreement and each other Transaction Document to which
Seller is a party and the consummation of the transactions contemplated hereby
and thereby have each been duly and validly authorized by all necessary
corporate action. This Agreement constitutes, and each other applicable
Transaction Document to which Seller is a party constitutes or will constitute,
a valid and legally binding agreement of Seller enforceable in accordance with
its terms, and no offset, counterclaim or defense exists to the full performance
by Seller of this Agreement or such other Transaction Document, except as the
same may be limited by bankruptcy, insolvency, reorganization and similar laws
affecting the enforcement of creditors’ rights generally and by general equity
principles.

Section 5.03 Title to the Mortgage Servicing Rights.

As of the Closing Date, Seller will be the lawful owner of the Mortgage
Servicing Rights, will be responsible for the maintenance of the Related Escrow
Accounts, and will have the sole right and authority to transfer the Current
Excess Servicing Spread as contemplated hereby. The transfer, assignment and
delivery of the Current Excess Servicing Spread shall be free and clear of any
and all claims, charges, defenses, offsets, Liens and encumbrances of any kind
or nature whatsoever.

 

20



--------------------------------------------------------------------------------

Section 5.04 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document that has been executed by Seller, compliance with the terms
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby did not, and will not, violate, conflict with, result in a breach
of, constitute a default under, be prohibited by or require any additional
approval under its certificate of incorporation or bylaws, any instrument or
agreement to which it is a party or by which it is bound or which affects the
Current Excess Servicing Spread, or any state or federal law, rule or regulation
or any judicial or administrative decree, order, ruling or regulation applicable
to it or to the Current Excess Servicing Spread.

Section 5.05 No Accrued Liabilities.

There are no accrued liabilities of Seller with respect to the Mortgage Loans or
the Mortgage Servicing Rights or circumstances under which such accrued
liabilities will arise against Purchaser as purchaser of the Current Excess
Servicing Spread.

Section 5.06 Seller/Servicer Standing.

Seller qualifies under the applicable Servicing Agreements as a servicer.

Section 5.07 MERS Membership.

Seller is a member in good standing under the MERS system.

Section 5.08 Owner Set-off Rights.

Seller has no actual notice, including any notice received from an Owner, or any
reason to believe, that, other than in the normal course of Seller’s business,
any circumstances exist that would result in Seller being liable to an Owner for
any amount due by reason of: (i) any breach of servicing obligations or breach
of mortgage selling warranty to such Owner under servicing agreements relating
to Seller’s entire servicing portfolio for such Owner (including any unmet
mortgage repurchase obligation), (ii) any unperformed obligation with respect to
mortgage loans that Seller is servicing for such Owner under the regular
servicing option or other mortgages subject to recourse agreements, (iii) any
loss or damage to such Owner by reason of any inability to transfer to a
purchaser of the servicing rights Seller’s selling and servicing
representations, warranties and obligations, or (iv) any other unmet obligations
to such Owner under a servicing contract relating to Seller’s entire servicing
portfolio with such Owner.

Section 5.09 Ability to Perform; Solvency.

Seller does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement. Seller is
Solvent and the sale of the Current Excess Servicing Spread will not cause
Seller to become insolvent. The sale of the Current Excess Servicing Spread is
not undertaken to hinder, delay or defraud any of the creditors of Seller. The
consideration received by Seller upon the sale of the Current Excess Servicing
Spread constitutes fair consideration and reasonably equivalent value therefor.

 

21



--------------------------------------------------------------------------------

Section 5.10 Material Documents.

Seller has provided Purchaser with executed copies of all material agreements
and documents, and any amendments thereto, relating to Seller’s acquisition of
the Mortgage Servicing Rights and the servicing of the Mortgage Loans.

Section 5.11 Obligations with Respect to Origination.

Seller shall remain liable for all obligations with respect to the origination
of each Mortgage Loan and, if applicable, for all obligations with respect to
the sale of such Mortgage Loan to the applicable Owner.

Section 5.12 Refinancing of Mortgage Loans.

Each agreement or arrangement that Seller enters into to purchase Mortgage
Servicing Rights shall be entered into on an arm’s length contractual basis in
the ordinary course of business and shall have market terms applicable for the
type of Mortgage Servicing Rights to be acquired thereby. Seller shall not enter
into any agreement or arrangement with a third party intended to encourage the
refinancing of any Mortgage Loan by any Person other than Seller.

Section 5.13 No Actions

There have not been commenced or, to the best of Seller’s knowledge, threatened
any action, suit or proceeding which will likely materially and adversely affect
the consummation of the transactions contemplated by any Transaction Document.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE

LOANS AND SERVICING

As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, as of the Agreement Date and the Closing
Date (or as of the date specified below, as applicable):

Section 6.01 Servicing Agreements; Applicable Laws.

The originator of the Mortgage Loan and each prior owner of the Mortgage
Servicing Rights has each performed its obligations in all material respects in
accordance with the terms of the related Mortgage Note, Mortgage, Servicing
Agreements and Applicable Law.

Section 6.02 Related Escrow Accounts.

All Related Escrow Accounts are being, and have been, maintained in accordance
with Applicable Law and in accordance with the Servicing Agreements and the
terms of the related Mortgages and other Mortgage Loan documents; and, except as
to payments which are past due under Mortgage Notes, all balances required by
the Mortgages or other Mortgage Loan Documents to be paid to Seller for the
account of the Mortgagors are on deposit in the appropriate Related Escrow
Account.

 

22



--------------------------------------------------------------------------------

Section 6.03 Accuracy of Servicing Information.

The information in the Data Tape dated as of January 31, 2012 is true and
correct in all material respects as of the date specified.

Section 6.04 No Purchaser Responsibility.

Purchaser shall have no responsibility, liability or other obligation whatsoever
under any Servicing Agreement or with respect to any Mortgage Loan, or to make
any advance thereunder, or to pay any servicing fees.

Section 6.05 Location of Credit Files.

All of the Mortgage Loan Documents are or upon delivery by Aurora will be held
by custodians in the locations specified in Exhibit E, unless temporarily
removed for enforcement purposes in the normal course of servicing. Seller will
notify Purchaser in writing of any changes in locations of the Mortgage Loan
Documents in Exhibit E.

Section 6.06 Representations Concerning the Current Excess Servicing Spread.

(a) Seller has not assigned, pledged, conveyed, or encumbered the Current Excess
Servicing Spread to any other Person and immediately prior to the sale of the
Current Excess Servicing Spread on the Closing Date, Seller was the sole owner
of the Current Excess Servicing Spread and had good and marketable title
thereto, free and clear of all Liens, and no Person, other than Purchaser, has
any Lien on the Current Excess Servicing Spread. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Current Excess Servicing Spread which
has been signed by Seller or which Seller has authorized any other Person to
sign or file or record, is on file or of record with any public office, except
such as may have been terminated or filed by or on behalf of Purchaser.

(b) The grant of a security interest by Seller to Purchaser on the Current
Excess Servicing Spread does not and will not violate any Requirement of Law,
the effect of which violation is to render void or voidable such assignment.

(c) As contemplated under Section 3.07(b), upon the filing of financing
statements on Form UCC-1 naming Purchaser as “Secured Party” and Seller as
“Debtor”, and describing the Current Excess Servicing Spread, in the
jurisdictions and recording offices listed on Exhibit I attached hereto, the
security interests granted hereunder in the Current Excess Servicing Spread will
constitute perfected first priority security interests under the UCC in all
right, title and interest of Purchaser in, to and under the Current Excess
Servicing Spread.

(d) Purchaser has and will continue to have the full right, power and authority
to pledge the Current Excess Servicing Spread, and the Current Excess Servicing
Spread may be further assigned without any requirement.

(e) Each Servicing Agreement (other than with respect to Mortgage Loans owned by
Seller) constitutes an Eligible Servicing Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants to Purchaser as of the Agreement Date and the Closing Date (or as
of the date specified below, as applicable):

Section 7.01 Due Incorporation and Good Standing.

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary.

Section 7.02 Authority and Capacity.

Purchaser has all requisite corporate power, authority and capacity to enter
into this Agreement and each other Transaction Document to which it is a party
and to perform the obligations required of it hereunder and thereunder. The
execution and delivery of this Agreement and each other Transaction Document to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have each been duly and validly authorized by all necessary
corporate action. This Agreement constitutes, and each other applicable
Transaction Document to which Purchaser is a party constitutes or will
constitute, a valid and legally binding agreement of Purchaser enforceable in
accordance with its terms, and no offset, counterclaim or defense exists to the
full performance by Purchaser of this Agreement or such other Transaction
Document, except as the same may be limited by bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally and by general equity principles.

Section 7.03 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party by Purchaser, its compliance with
the terms hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any
additional approval under its certificate of incorporation or bylaws, any
instrument or agreement to which it is a party or by which it is bound, or any
state or federal law, rule or regulation or any judicial or administrative
decree, order, ruling or regulation applicable to it, in each case which
violation, conflict, breach or requirement would reasonably be expected to have
a material adverse effect on Purchaser’s ability to perform its obligations
under this Agreement and any other Transaction Document to which it is a party.

Section 7.04 Sophisticated Investor.

Purchaser is a sophisticated investor and its decision to acquire the Current
Excess Servicing Spread is based upon Purchaser’s own independent experience,
knowledge, due diligence and evaluation of this transaction. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.

 

24



--------------------------------------------------------------------------------

Section 7.05 No Actions

There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened any action, suit or proceeding against the Purchaser that will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.

ARTICLE VIII

SELLER COVENANTS

Seller covenants and agrees as follows:

Section 8.01 Servicing Obligations.

(a) Seller shall pay, perform and discharge all liabilities and obligations
relating to the Servicing, including all liabilities and obligations under the
Mortgage Loan Documents, Applicable Law and the Servicing Agreements; and shall
pay, perform and discharge all the rights, obligations and duties with respect
to the Related Escrow Accounts as required by the Servicing Agreements, the
Mortgage Loan Documents and all Applicable Law.

(b) Under no circumstances shall Purchaser be responsible for the Servicing acts
and omissions of Seller or any other servicer or any originator of the Mortgage
Loans, or for any servicing related obligations or liabilities of any servicer
in the Servicing Agreements or of any Person under the Mortgage Loan Documents,
or for any other obligations or liabilities of Seller.

(c) Upon termination of any Servicing Agreement, Seller shall remain liable to
Purchaser and the applicable Owner for all liabilities and obligations incurred
by the servicer or its designee while Seller or its designee was acting as the
servicer thereunder.

Section 8.02 Cooperation.

Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement. Seller will cooperate and assist
Purchaser, as reasonably requested and at the reasonable expense of Purchaser,
in obtaining consents from any Owner as may be required or advisable to assign,
transfer, deliver, hypothecate, pledge, subdivide, finance or otherwise deal
with the Current Excess Servicing Spread. If Seller is terminated under any
Servicing Agreement, Seller shall cooperate fully and at its own expense in
transferring such Servicing. If Purchaser assigns its Excess Servicing Rights or
its other rights under this Agreement to a Third Party Assignee, Seller will
cooperate and assist any Third Party Assignee in drafting and entering into a
Third Party Current Spread Agreement in accordance with Section 12.16.

 

25



--------------------------------------------------------------------------------

Section 8.03 Financing Statements.

Seller hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Purchaser may determine, in its sole discretion, are
necessary or advisable to perfect the sale of the Current Excess Servicing
Spread and the security interests granted to Purchaser in connection herewith.
Seller agrees to execute financing statements in form reasonably acceptable to
Purchaser and Seller at the request of Purchaser in order to reflect Purchaser’s
interest in the Current Excess Servicing Spread, the Third Party Controlled
Current Spread Custodial Account and the Current Spread Reserve Account.

Section 8.04 Supplemental Information.

From time to time after the Closing Date, Seller promptly shall furnish
Purchaser such incidental information, which is reasonably available to Seller,
supplemental to the information contained in the documents and schedules
delivered pursuant to this Agreement, as may reasonably be requested to monitor
performance of the Mortgage Loans and the payment of the Current Excess
Servicing Spread.

Section 8.05 Access to Information.

From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect any of the
Mortgage Loans or places where the Credit Files are located, to examine the
Credit Files, internal controls and procedures maintained by Seller and its
agents, and take copies and extracts therefrom, and to discuss Seller’s affairs
with its officers, employees and, upon notice to Seller, independent
accountants. Seller hereby authorizes such officers, employees and independent
accountants to discuss with Purchaser the affairs of Seller. Any audit provided
for herein will be conducted in accordance with Seller’s rules respecting safety
and security on its premises, in accordance with applicable privacy and
confidentiality laws and without materially disrupting operations.

Section 8.06 Home Affordable Modification Program.

With respect to any Mortgage Loans that have been modified or that are or will
be in a modification trial period as part of the U.S. Department of the
Treasury’s Home Affordable Modification Program (“HAMP”) (such Mortgage Loans,
the “HAMP Loans”), Seller represents and warrants that it will continue to
service such HAMP Loan in accordance with the HAMP terms and will ensure the
timely compliance and filing of any appropriate HAMP documentation with the
applicable regulator.

Section 8.07 Distribution Date Data Tapes and Reports.

Seller shall deliver the following to Purchaser two Business Days prior to each
Distribution Date:

(a) An Electronic Data File in form and substance acceptable to Purchaser
containing, for each Mortgage Loan, principal, interest and Servicing Spread
Collections, and delinquency status (i.e. 30, 60, 90, FCL, REO) as of the last
day of the prior Collection Period;

 

26



--------------------------------------------------------------------------------

(b) A Summary Activity Report with respect to the Mortgage Loans with respect to
the prior Collection Period containing:

(i) Aggregate Beginning Principal Balance as of the first and last date of the
Collection Period,

(ii) Aggregate Regular Principal Collected,

(iii) Aggregate Noncash Principal,

(iv) Aggregate Interest Collected,

(v) Aggregate Liquidation Principal,

(vi) Aggregate Curtailments,

(vii) Liquidations,

(viii) Short Sales,

(ix) (1) for each Mortgage Loan, the Principal Balance, the applicable Servicing
Spread, the final maturity date, the mortgage interest rate, the loan-to-value
ratio and the FICO score, and (2) for each Mortgage Loan that was refinanced by
a lender other than Seller or an affiliate thereof, to the extent such
information is known to Seller in the ordinary course of business and the
collection and delivery of such information does not impose any additional and
undue burden on Seller, the name of such lender and the mortgage interest rate
of the newly originated residential mortgage loan;

(c) A Delinquency Report with respect to the Mortgage Loans containing:

(i) The aggregate outstanding principal balance of the Mortgage Loans and
percentages of the aggregate outstanding principal balance of the Mortgage Loans
in each of the following categories as of the last day of the prior Collection
Period:

(1) Current Mortgage Loans,

(2) 0-29 days delinquent,

(3) 30-59 days delinquent,

(4) 60-89 days delinquent,

(5) 90 days or more delinquent,

(6) Mortgage Loans in Foreclosure,

 

27



--------------------------------------------------------------------------------

(7) Mortgage Loans with respect to which the related Mortgaged Properties have
become real estate owned properties, and

(8) Mortgage Loans in which the Mortgagor is in bankruptcy;

(ii) For each of the above categories, a roll report showing the migration of
Mortgage Loans in such category from the last day of the second prior Collection
Period;

(d) A Disbursement Report for such Distribution Date containing:

(i) The Servicing Spread Collections for the prior Collection Period,

(ii) The Base Servicing Fee paid to Seller,

(iii) The amount of the Current Excess Servicing Spread paid to Purchaser,

(iv) The amount of funds, if any, transferred to the Current Spread Reserve
Account,

(v) The amount of Purchaser Indemnitees, if any, paid from each of the Third
Party Controlled Current Spread Custodial Account or the Current Spread Reserve
Account, and

(vi) The amount of funds paid to Seller from the Current Spread Reserve Account.

Section 8.08 Financial Statements and Officer’s Certificates.

(a) If Seller’s financial statements are not filed with the U.S. Securities and
Exchange Commission and are not publicly available, Seller shall deliver to
Purchaser copies of Seller’s most recent audited quarterly financial statements
within 45 days of the end of each of Seller’s fiscal quarters and its most
recent audited annual financial statements within 90 days of the end of each of
Seller’s fiscal years.

(b) Within 45 days of the end of each of Seller’s fiscal quarters, Seller shall
deliver to Purchaser a certificate from a duly authorized officer of Seller
certifying whether or not Seller has a Consolidated Tangible Net Worth of at
least the sum of (x) $150,000,000 and (y) 50% of the proceeds from any issuance
of equity by Seller, Nationstar Mortgage Holdings Inc. or any Seller’s
consolidated subsidiaries (and shall provide a calculation of its determination
of its Consolidated Tangible Net Worth) and whether or not Seller is in default
in any indebtedness in excess of $10,000,000.

 

28



--------------------------------------------------------------------------------

Section 8.09 Monthly Management Calls.

Within five Business Days after each Distribution Date, Seller shall make its
management team and other appropriate officers and employees available to
Purchaser to discuss by telephone the performance of the Mortgage Loans and the
performance of the parties under the Transaction Documents.

Section 8.10 Timely Payment of Owner Obligations.

Seller shall pay all of its obligations to the Owners in a timely manner so as
to avoid exercise of any right of set-off by any Owner against Seller.

Section 8.11 Servicing Agreements.

Seller will service the Mortgage Loans in accordance with Accepted Servicing
Practices and will perform its obligations in all material respects in
accordance with the Servicing Agreements and Applicable Law. In particular,
Servicer shall comply with any advancing obligation under the Servicing
Agreements. Without the express written consent of Purchaser (which consent may
be withheld in its absolute discretion), Seller shall not (a) terminate or amend
any Mortgage Servicing Rights, (b) expressly provide any required consent to any
termination, amendment or modification of any Servicing Agreements either
verbally or in writing, or (c) expressly provide any required consent to any
termination, amendment or modification of any other servicing agreements or
enter into any other agreement or arrangement with any Owner that may be
reasonably material to Purchaser either verbally or in writing. Seller shall
conduct its business and perform its obligations under the Servicing Agreements
in a manner such that no Owner will have cause to terminate any Servicing
Agreement. Notwithstanding the foregoing, in no event will the prohibitions
contained in this Section 8.11 apply to any amendments or modifications of the
Servicing Agreements applicable to Mortgage Loans owned by Seller which do not
affect the Current Excess Servicing Spread with respect to such Mortgage Loans.

Section 8.12 Transfer of Mortgage Servicing Rights.

If Seller intends to assign, transfer or sell any of its Mortgage Servicing
Rights to a replacement servicer, to the extent permitted by applicable law,
(a) Seller shall consult with Purchaser and Purchaser shall participate in the
assignment, transfer and sale of such Mortgage Servicing Rights, and (b) Seller
shall obtain the written consent of Purchaser prior to any assignment, transfer
or sale thereof.

Section 8.13 Consents to Transaction Documents.

Seller shall not terminate, amend, amend and restate, modify or waive any
conditions or provisions of any Transaction Document without the express written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned.

Section 8.14 Accounts.

Seller shall inform the Mortgagors of Mortgage Loans at its own expense to remit
their mortgage payments to the Lockbox Account, and any change in such
instructions shall only be permitted with the express written consent of
Purchaser.

 

29



--------------------------------------------------------------------------------

Section 8.15 Notification of Certain Events.

Seller shall promptly notify Purchaser of any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between Seller and any Owner. Seller shall provide Purchaser with
copies of any notices from any Owner of any breach, potential breach, default or
potential default by Seller under any servicing agreement between Seller and
such Owner, and with copies of any notices from any Owner of any termination,
potential termination or threatened termination of any servicing agreement
entered into between Seller and such Owner. Seller shall promptly forward copies
of any material notices received from any Owner or from any Governmental
Authority with respect to the Mortgage Loans. Seller shall provide Purchaser
with (a) copies of all amendments to the Transaction Documents, the Servicing
Agreements (other than with respect to Mortgage Loans owned by Seller) and the
agreements relating to Seller’s acquisition of the Mortgage Servicing Rights,
(b) with respect to Mortgage Loans owned by Seller, copies of all material
amendments to the Servicing Agreements, and (c) copies of any other agreements
Seller enters into with any Owner that may be reasonably material to Purchaser,
in each case, promptly after execution thereof.

Section 8.16 Financing; Pledge of Current Excess Servicing Spread.

Seller shall not pledge, obtain Seller financing for, or otherwise permit any
Lien of any creditor of Seller to exist on, any portion of the Servicing Spread
Collections without the prior written consent of Purchaser. Seller’s financial
statements shall contain footnotes indicating that the Current Excess Servicing
Spread has been sold, and Seller does not maintain any ownership interest
therein.

Section 8.17 Existence, etc.

Seller shall:

(a) preserve and maintain its legal existence and all of its material licenses
required to service the Mortgage Loans;

(b) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities (including, truth in lending and real estate
settlement procedures) if failure to comply with such requirements could be
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on its ability to perform its obligations hereunder or under any
other Transaction Document;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;

(d) not move its chief executive office or chief operating office from the
addresses referred to in Exhibit I unless it shall have provided Purchaser not
less than thirty (30) days prior written notice of such change;

 

30



--------------------------------------------------------------------------------

(e) pay and discharge all material taxes, assessments and governmental charges
or levies imposed on it or its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained. Seller and its subsidiaries shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it;

(f) keep in full force and effect the provisions of its charter documents,
by-laws, operating agreements or similar organizational documents in each case
to the extent reasonably necessary to perform its obligations hereunder or under
any other Transaction Documents;

(g) keep in full force and effect all agreements and instruments by which it or
any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder or under any other Transaction Document; and

(h) comply with its obligations under the Transaction Documents to which it is a
party.

Section 8.18 Consent to Sub-Servicing.

Subject to the rights of the Owners, and except as contemplated under the
Residential Servicing Business Asset Purchase Agreement with respect to
transition services hereunder, Seller will not permit any Person other than
Seller to service or sub-service the Mortgage Loans without the prior written
consent of Purchaser, in each case other than third-party vendors customarily
employed by servicers in the ordinary course of business in accordance with
prudent mortgage servicing practices.

Section 8.19 Nonpetition Covenant.

Seller shall not, prior to the date that is one year and one day after the
payment in full of the Current Excess Servicing Spread, petition or otherwise
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against Purchaser under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Purchaser or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Purchaser.

Section 8.20 Schedule of Mortgage Loans.

The information in the Data Tape delivered to Purchaser on the Closing Date will
be true and correct in all material respects as of the date specified. Seller
shall maintain the Schedule of Mortgage Loans, which shall be updated as of the
Closing Date. The information in the Schedule of Mortgage Loans pertaining to
the Mortgage Loans and the Mortgage Servicing Rights will be true and correct in
all material respects as of the date specified.

 

31



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser under this Agreement and under the Assignment
Agreement are subject to the satisfaction of the following conditions as of the
Closing Date:

Section 9.01 Correctness of Representations and Warranties.

The representations and warranties made by Seller in this Agreement and each
other Transaction Document to which Seller is a party to be made on or prior to
the Closing Date are true and correct in all material respects.

Section 9.02 Compliance with Conditions.

All of the terms, covenants, conditions and obligations of this Agreement and
each other Transaction Document required to be complied with and performed by
Seller on or prior to the Closing Date shall have been duly complied with and
performed in all material respects.

Section 9.03 Corporate Resolution.

Receipt by the Purchaser of a certified copy of the Seller’s corporate
resolution approving the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, together with such other certificates of incumbency and
other evidences of corporate authority as Purchaser or its counsel may
reasonably request.

Section 9.04 No Material Adverse Change.

From the Agreement Date, there shall not have been any change to Seller’s
financial or operating condition, or in the Mortgage Servicing Rights, the
Mortgage Loans or the Related Escrow Accounts that in each case will likely
materially and adversely affect the consummation of the transactions
contemplated hereby or the Current Excess Servicing Spread.

Section 9.05 Consents.

Seller shall have obtained all consents, approvals or other requirements of
third parties required for the consummation of the transactions contemplated by
the Transaction Documents (other than Owner Consents or as provided in the
Residential Servicing Business Asset Purchase Agreement) that are to be
obtained. No consents are required for the sale of the Current Excess Servicing
Spread from Seller to Purchaser.

Section 9.06 Delivery of Transaction Documents.

Seller shall have delivered to the Purchaser copies of each executed Transaction
Document that is to be entered into on or prior to such date.

 

32



--------------------------------------------------------------------------------

Section 9.07 Certificate of Seller.

Seller shall have provided Purchaser a certificate, substantially in the form
attached hereto as Exhibit C, signed by an authorized officer of Seller dated as
of such date, applicable to the transactions contemplated by this Agreement, to
the effect that: (a) each of Seller’s representations and warranties made in
this Agreement and each other Transaction Document to which Seller is a party is
true and correct in all material respects as of such date; (b) all of the terms,
covenants, conditions and obligations of this Agreement and each other
Transaction Document to which Seller is a party that are required to be complied
with and performed by Seller at or prior to the Agreement Date have been duly
complied with and performed in all material respects; (c) the condition set
forth in Section 9.04; and (d) as of the Closing Date, Seller has a Consolidated
Tangible Net Worth of at least the sum of (x) $150,000,000 and (y) 50% of the
proceeds from any issuance of equity by Seller, Nationstar Mortgage Holdings
Inc. or any Seller’s consolidated subsidiaries and is not in default in any
indebtedness in excess of $10,000,000.

Section 9.08 Valuation.

Purchaser shall have received an opinion reasonably satisfactory to Purchaser
that the Base Servicing Fee of the Mortgage Loans and the Purchase Price of the
Current Excess Servicing Spread is fair and reasonable.

Section 9.09 Opinions of Counsel.

Seller’s counsel shall have delivered the Opinions of Counsel required pursuant
to Section 2.04(a)(ix), Section 2.04(a)(x) and Section 2.04(a)(xi).

Section 9.10 Acquisition of Mortgage Servicing Rights by Seller.

Seller shall have acquired the Mortgage Servicing Rights from Aurora pursuant to
the Residential Servicing Business Asset Purchase Agreement as of the Closing
Date.

Section 9.11 Good Standing Certificate of Seller

Seller shall have provided Purchaser a certificate of good standing of Seller,
dated as of a date within five (5) Business Days prior to the Closing Date.

ARTICLE X

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Closing Date, as applicable:

Section 10.01 Correctness of Representations and Warranties.

The representations and warranties made by Purchaser in this Agreement to be
made on or prior to the Agreement Date or Closing Date, as applicable, are true
and correct in all material respects as of the date thereof.

 

33



--------------------------------------------------------------------------------

Section 10.02 Compliance with Conditions.

All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser on or prior to the
Closing Date shall have been duly complied with and performed in all material
respects as of the date thereof.

Section 10.03 Corporate Resolution.

As of the date hereof, Seller shall have received from Purchaser a certified
copy of its corporate resolution approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, together
with such other certificates of incumbency and other evidences of corporate
authority as Seller or its counsel may reasonably request.

Section 10.04 No Material Adverse Change.

Since the Agreement Date, there shall not have been any change to Purchaser’s
financial condition that will likely materially and adversely affect the
consummation of the transactions contemplated hereby.

Section 10.05 Certificate of Purchaser.

Purchaser shall have provided Seller a certificate, substantially in the form
attached hereto as Exhibit D, signed by an authorized officer of Purchaser dated
as of such date, applicable to the transactions contemplated by this Agreement,
to the effect that: (a) each of Purchaser’s representations and warranties made
in this Agreement is true and correct in all material respects as of such date;
(b) all of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Purchaser at or prior to the
Closing Date have been duly complied with and performed in all material
respects; and (c) the condition set forth in Section 10.04 has been satisfied.

Section 10.06 Good Standing Certificate of Purchaser.

Purchaser shall have provided Seller a certificate of good standing of
Purchaser, dated as of a date within five (5) Business Days prior to the Closing
Date.

ARTICLE XI

INDEMNIFICATION; CURE OR REPURCHASE

Section 11.01 Indemnification by Seller.

(a) Seller shall indemnify, defend and hold Purchaser, its affiliates and its
and their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Purchaser Indemnitees”) harmless from and
shall reimburse the applicable Purchaser Indemnitee for any Losses suffered or
incurred by any Purchaser Indemnitee after the Closing Date which result from:

(i) Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement or the Assignment Agreement;

 

34



--------------------------------------------------------------------------------

(ii) Any servicing act or omission of any prior servicer relating to any
Mortgage Loan and any act or omission of any party related to the origination of
any Mortgage Loan;

(iii) Any act, error or omission of Seller in servicing any of the Mortgage
Loans, including improper action or failure to act when required to do so;

(iv) Any exercise of any rights of setoff or other netting arrangements by any
Owner against Seller that results in a decrease in Servicing Agreements
termination payments due to Seller with respect to the Mortgage Loans from such
Owner or in a shortfall of funds to pay the Current Excess Servicing Spread;

(v) Any breach by Seller of the Residential Servicing Business Asset Purchase
Agreement; and

(vi) Litigation, proceedings, governmental investigations, orders, injunctions
or decrees resulting from any of the items described in Section 11.01(a)(i) –
(v) above;

provided, however, that the applicable Purchaser Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Seller, which such failure of mitigation shall not relieve Seller
of its indemnification obligations in this Section 11.01 but may affect the
amount of such obligation; and further provided, that any Losses incurred by the
Purchaser Indemnitee pursuant to any attempt to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses shall be reimbursed
by Seller as part of its indemnification obligations in this Section 11.01.
Purchaser shall notify Seller promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Seller shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Purchaser Indemnitee, but may not enter into any settlement without
the prior written consent of the applicable Purchaser Indemnitee, which shall
not be unreasonably withheld. A Purchaser Indemnitee shall have the right to
select separate counsel and to otherwise separately defend itself at its own
expense but shall not consent to the entry of a judgment or enter into any
settlement with respect to the Third Party

 

35



--------------------------------------------------------------------------------

Claim without the prior written consent of Seller, which consent shall not be
unreasonably withheld. Any exercise of such rights by a Purchaser Indemnitee
shall not relieve Seller of its obligations and liabilities under this
Section 11.01 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Purchaser Indemnitee shall be required to cooperate in good faith
with Seller to ensure the proper and adequate defense of such Third-Party Claim.
For the avoidance of doubt, Seller’s obligations for Purchaser Indemnitees shall
not be limited to funds available in the Third Party Controlled Current Spread
Custodial Account or the Current Spread Reserve Account.

(b) REIT Requirements. Notwithstanding anything in Section 11.01(a) above or
Section 11.04, in the event that counsel or independent accountants for the
Protected REIT determine that there exists a material risk that any amounts due
to Purchaser under ARTICLE XI or Section 11.04 hereof would be treated as
Nonqualifying Income upon the payment of such amounts to Purchaser, the amount
paid to Purchaser pursuant to this Agreement in any tax year shall not exceed
the maximum amount that can be paid to Purchaser in such year without causing
the Protected REIT to fail to meet the REIT Requirements for such year,
determined as if the payment of such amount were Nonqualifying Income as
determined by such counsel or independent accountants to the Protected REIT. If
the amount payable for any tax year under the preceding sentence is less than
the amount which Seller would otherwise be obligated to pay to Purchaser
pursuant to ARTICLE XI and Section 11.04 of this Agreement (the “Expense
Amount”), then: (1) Seller shall place the Expense Amount into an escrow account
(the “Expense Escrow Account”) using an escrow agent and agreement reasonably
acceptable to Purchaser and shall not release any portion thereof to Purchaser,
and Purchaser shall not be entitled to any such amount, unless and until
Purchaser delivers to Seller, at the sole option of the Protected REIT, (i) an
opinion (an “Expense Amount Tax Opinion”) of the Protected REIT’s tax counsel to
the effect that such amount, if and to the extent paid, would not constitute
Nonqualifying Income, (ii) a letter (an “Expense Amount Accountant’s Letter”)
from the Protected REIT’s independent accountants indicating the maximum amount
that can be paid at that time to Purchaser without causing the Protected REIT to
fail to meet the REIT Requirements for any relevant taxable year, or (iii) a
private letter ruling issued by the IRS to the Protected REIT indicating that
the receipt of any Expense Amount hereunder will not cause the Protected REIT to
fail to satisfy the REIT Requirements (a “REIT Qualification Ruling” and,
collectively with an Expense Amount Tax Opinion and an Expense Amount
Accountant’s Letter, a “Release Document”); and (2) pending the delivery of a
Release Document by Purchaser to Seller, Purchaser shall have the right, but not
the obligation, to borrow the Expense Amount from the Escrow Account pursuant to
a loan agreement (an “Indemnity Loan Agreement”) reasonably acceptable to
Purchaser that (i) requires Seller to lend Purchaser immediately available cash
proceeds in an amount equal to the Expense Amount (an “Indemnity Loan”), and
(ii) provides for (A) a commercially reasonable interest rate and commercially
reasonable covenants, taking into account the credit standing and profile of
Purchaser or any guarantor of Purchaser, including the Protected REIT, at the
time of such Loan, and (B) a 15 year maturity with no periodic amortization.

 

36



--------------------------------------------------------------------------------

Section 11.02 Indemnification by Purchaser.

Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:

(a) Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and

(b) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees, the basis for which occurred after the Agreement Date, resulting from
any of the items described in Section 11.02(a) above;

provided, however, that the applicable Seller Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Purchaser, which such failure of mitigation shall not relieve
Seller of its indemnification obligations in this Section 11.02 but may affect
the amount of such obligation; and further provided, that any Losses incurred by
the Seller Indemnitee pursuant to any attempt to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses shall be reimbursed
by Purchaser as part of its indemnification obligations in this Section 11.02.
Seller shall notify Purchaser promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Purchaser shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Seller Indemnitee, but may not enter into any settlement without the
prior written consent of Purchaser, which shall not be unreasonably withheld. A
Seller Indemnitee shall have the right to select separate counsel and to
otherwise separately defend itself but shall not consent to the entry of a
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld. Any exercise of such rights by a Seller Indemnitee shall
not relieve Purchaser of its obligations and liabilities under this
Section 11.02 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Seller Indemnitee shall be required to cooperate in good faith with
Purchaser to ensure the proper and adequate defense of such Third-Party Claim.

Section 11.03 Award of Damages.

(a)

(i) In the event that an award of damages is received by a Party or a designee
of a Party as a result of a judgment, settlement or arbitration (including
payment pursuant to a guaranty of Aurora by any other Person) of a legal dispute
that occurs either on or after the execution of the Residential Servicing
Business Asset Purchase Agreement in connection with the enforcement of the
Residential Servicing Business Asset Purchase Agreement in the event of a breach
by Aurora of any representations and warranties or covenants where such breach
had an adverse impact on the value of the Total

 

37



--------------------------------------------------------------------------------

Servicing Spread, the Current Excess Servicing Spread Percentage of that award
shall be distributed to Purchaser or its designee and the Seller Expense
Percentage of that award shall be distributed to Seller or its designee

(ii) In the event that an award of damages is received by a Party or a designee
of a Party as a result of a judgment, settlement or arbitration (including
payment pursuant to a guaranty of Aurora by any other Person) of a legal dispute
that occurs either on or after the execution of the Residential Servicing
Business Asset Purchase Agreement in connection with the enforcement of the
Residential Servicing Business Asset Purchase Agreement in the event of a breach
by Aurora of any representations and warranties or covenants where such breach
did not have an adverse impact on the value of the Total Servicing Spread, the
entirety of the award shall be distributed to Seller or its designee.

(b) In the event that a Party or designee of a Party receives an award pursuant
to Sections 11.03(a)(i) or (ii) and some or all of that amount is to be
distributed to the other Party or a designee of the other Party pursuant to
Sections 11.03(a)(i) or (ii), the Party or the Party’s designee in possession of
the applicable amount shall promptly notify the other Party or the other Party’s
designee as to the award’s existence and request that the other Party or other
Party’s designee, as applicable, designate an account to which the amount shall
be remitted. Once the necessary account information has been provided by the
appropriate Party or designee of a Party, the applicable amount shall be
remitted by wire transfer of immediately available federal funds to the account
so designated.

Section 11.04 Aurora Termination Payments.

On each Business Day, subject to the terms and conditions of the Current Spread
Custodial Account Control Agreement, Seller (or, after the delivery of an access
termination notice pursuant to the Current Spread Custodial Account Control
Agreement, Purchaser) will direct the Bank to apply any Aurora Termination
Payments deposited into the Third Party Controlled Current Spread Custodial
Account on a pro rata basis (a) to Seller, an amount equal to the product of
(i) the amount of such Aurora Termination Payments and (ii) the Retained
Servicing Spread Percentage, and (b) to Purchaser, an amount equal to the
product of (i) the amount of such Aurora Termination Payments and (ii) the
Current Excess Servicing Spread Percentage.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Costs and Expenses.

(a) In addition to the payment of certain enforcement expenses as provided for
in the Priority of Payments, Purchaser shall be responsible for:

(i) the Current Excess Servicing Spread Percentage of (A) the reasonable legal
expenses of Seller’s counsel in connection with the

 

38



--------------------------------------------------------------------------------

preparation, negotiation and execution of the Residential Servicing Business
Asset Purchase Agreement, solely as they relate to the Total Servicing Spread
and (B) reasonable expenses, including legal expenses, incurred in obtaining any
necessary regulatory approvals of any Governmental Authority in connection with
the execution and delivery of the Transaction Documents, solely as they relate
to the Total Servicing Spread, excluding regulatory approvals required by Seller
in the ordinary course of business; and

(ii) 100% of the legal expenses of Skadden, Arps, Slate, Meagher & Flom LLP in
connection with the preparation, negotiation, execution and enforcement of the
Transaction Documents on behalf of Purchaser.

(b) In addition to the payment of certain enforcement expenses as provided for
in the Priority of Payments, Seller shall be responsible for:

(i) 100% of the legal expenses of Seller’s counsel in connection with the
preparation, negotiation and execution of the Residential Servicing Businesses
Asset Purchase Agreement, other than those legal expenses paid by Purchaser
pursuant to clause (a)(i)(A) above,

(ii) 100% of the expenses incurred in obtaining any necessary regulatory
approvals of any Governmental Authority in connection with the execution and
delivery of the Transaction Documents, other than those expenses paid by
Purchaser pursuant to clause (a)(i)(B) above,

(iii) 100% of the legal expenses of Seller’s counsel in connection with the
preparation, negotiation, execution and enforcement of the Transaction Documents
on behalf of Seller;

(iv) 100% of expenses and other costs incurred by Seller in connection with a
Loss Sharing Claim (as defined in the Residential Servicing Business Asset
Purchase Agreement); and

(v) 100% of expenses related to servicing and principal advances, the financing
of such advances and any similar arrangements under the Servicing Agreements.

(c) Except as otherwise provided herein, Purchaser and Seller shall each pay the
expenses incurred by it or its affiliates in connection with the transactions
contemplated hereby.

Section 12.02 Confidentiality.

Each Party understands that in connection with this transaction, it has been
furnished and will be furnished Non-Public Personal Information and/or
Personally Identifiable Financial Information (as those terms are defined in
Sections 573.3(n) and (o) of the Office of Thrift Supervision Regulations on
Privacy of Consumer Information published at 12 C.F.R. Chapter V implementing
Title V of the Gramm-Leach-Bliley Act), and other information regarding the

 

39



--------------------------------------------------------------------------------

policies and plans of the other Party and its affiliates that is and has been
designated as confidential and proprietary, and each Party agrees that it will
maintain the confidentiality of such information and will not disclose it to
others (except for its affiliates and its and their respective directors,
managers, officers, employees, financing sources, agents, representatives and
advisors), or use it except in connection with the proposed acquisition
contemplated by this Agreement, without the prior written consent of the Party
furnishing such information. Information which is generally known in the
industry concerning a Party or among such Party’s creditors generally or which
has been disclosed to the other Party by third parties who have a right to do so
shall not be deemed confidential or proprietary information for these purposes.
If Purchaser, any of its affiliates or any officer, director, employee or agent
of any of the foregoing is at any time requested or required to disclose any
information supplied to it in connection with the transactions contemplated
hereby, Purchaser agrees to provide Seller with prompt notice of such request(s)
so that Seller may seek an appropriate protective order and/or waive Purchaser’s
compliance with the terms of this Section 12.02. If Seller, any of its
affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any information supplied to it
in connection with the transactions contemplated hereby, Seller agrees to
provide Purchaser with prompt notice of such request(s) so that Purchaser may
seek an appropriate protective order and/or waive Seller’s compliance with the
terms of this Section 12.02. Notwithstanding the terms of this Section 12.02,
if, in the absence of a protective order or the receipt of a waiver hereunder,
Purchaser or Seller is nonetheless, in the opinion of its counsel, compelled to
disclose information concerning the other Party to any tribunal or else stand
liable for contempt or suffer other censure or penalty, Purchaser or Seller may
disclose such information to such tribunal without liability hereunder. If the
proposed acquisition is not consummated, each Party agrees to promptly return to
the other, promptly upon request, all confidential materials, and all copies
thereof, which have been furnished to it in connection with the transactions
contemplated hereby. For the avoidance of doubt, either Party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of this Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.

Section 12.03 Broker’s Fees.

Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement. In the event
Purchaser has entered or enters into an agreement to pay any finder’s, agent’s,
broker’s, advisor’s or originator’s fee arising out of or in connection with the
subject matter of this Agreement, Purchaser shall be solely responsible for all
such fees. The parties hereto shall indemnify and hold each other harmless from
and against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys’ fees) any claim
based upon the other party’s actions in connection with such obligation.

Section 12.04 Relationship of Parties.

The Parties intend that the transactions contemplated in the Transaction
Documents constitute arms-length transactions among third parties. Nothing
contained in the Transaction Documents will establish any fiduciary,
partnership, joint venture or similar relationship between or among the Parties
except to the extent otherwise expressly stated therein.

 

40



--------------------------------------------------------------------------------

Section 12.05 Survival of Representations and Warranties.

Each party hereto covenants and agrees that the representations and warranties
in this Agreement, and in any document delivered or to be delivered pursuant
hereto, shall survive the Agreement Date.

Section 12.06 Notices.

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:

(a) If to Purchaser, to:

Fortress Investment Group

1345 Avenue of the Americas

New York, NY 10105

Attn: Brian Sigman

Chief Financial Officer

(212) 479-5343

(b) If to Seller, to:

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attn: Amar Patel

or to such other address as Purchaser or Seller shall have specified in writing
to the other.

Section 12.07 Waivers.

Either Purchaser or Seller may, by written notice to the other:

(a) Extend the time for the performance of any of the obligations or other
transactions of the other; and

(b) Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
hereunder.

The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

41



--------------------------------------------------------------------------------

Section 12.08 Entire Agreement; Amendment.

This Agreement and the related Transaction Documents constitute the entire
agreement between the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect thereto. This Agreement
may be amended only in a written instrument signed by both Seller and Purchaser.

Section 12.09 Binding Effect.

This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.

Section 12.10 Headings.

Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

Section 12.11 Applicable Law.

This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal law. This Agreement shall constitute a security
agreement under the laws of the State of New York. In addition to any other
rights available under this Agreement or otherwise available at law or in equity
but subject to the terms hereof, Purchaser shall have all rights and remedies of
a secured party with respect to the Collateral under the laws of the State of
New York and under any other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Agreement, to sell or apply any rights and other interests with
respect to the Collateral assigned or pledged hereby in accordance with the
terms hereof at public and private sale in accordance with the terms of this
Agreement. The parties agree to waive trial by jury in the event of any dispute
under this Agreement.

Section 12.12 Incorporation of Exhibits.

The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.

Section 12.13 Counterparts.

This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.

 

42



--------------------------------------------------------------------------------

Section 12.14 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.

Section 12.15 Public Announcement.

No public release or statement concerning the subject matter of this Agreement
shall be made by either party without the express written consent and approval
of the other party, except as required by law or stock exchange rule, and
provided that on and after the Agreement Date, either party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.

Section 12.16 Assignment.

Seller may not assign, transfer, sell or subcontract all or any part of this
Agreement, any interest herein, or any of the Seller’s interest in the Servicing
Spread Collections, other than the interest in the Total Servicing Spread sold
hereby, without the prior written consent of Purchaser, provided that any
successor to Seller must assume Seller’s obligations under this Agreement.
Purchaser shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, pledge, subdivide or otherwise deal with its rights under
this Agreement on whatever terms Purchaser shall determine without the consent
of Seller; including the right to assign all or any portion of the Current
Excess Servicing Spread and to assign Current Excess Servicing Spread Rights. If
Purchaser assigns any rights under this Agreement to a third party (a “Third
Party Assignment”), such third party (a “Third Party Assignee”) shall enter into
a new agreement (a “Third Party Current Spread Agreement”) with Seller or
Seller’s assignee that provides such Third Party Assignee with the same rights
with respect to the Current Excess Servicing Spread Rights that Purchaser would
have had under this Agreement if the Third Party Assignment had not occurred.

Section 12.17 Termination.

If the Residential Servicing Business Asset Purchase Agreement is terminated,
this Agreement shall be terminated concurrently therewith, without any further
action of either Party, and neither Party shall have any further obligations to
the other Party hereunder.

Section 12.18 Third Party Beneficiaries.

This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser and Seller, except as provided in
Section 11.01 and in Section 11.02, provided that Purchaser and Seller reserve
the right to modify any term of, or terminate, this Agreement, without the
consent of any Purchaser Indemnitee or Seller Indemnitee.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

NIC MSR II LLC Purchaser By: NIC MSR LLC, as Member By:   /s/ Brian Sigman Name:
  Brian Sigman Title:   Chief Financial Officer

NATIONSTAR MORTGAGE LLC

Seller

By:   /s/ Amar Patel Name:   Amar Patel Title:   Executive Vice President

 

44



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT FOR MORTGAGE LOANS

Subject to, and upon the terms and conditions of the Current Excess Servicing
Spread Acquisition Agreement for Non-Agency Mortgage Loans, dated as of March 6,
2012 (the “Agreement”), by and between Nationstar Mortgage LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Seller”) and NIC MSR II LLC, a Delaware limited liability company (together
with its successors assigns, the “Purchaser”), as may be amended, restated, or
otherwise modified and in effect from time to time, Seller hereby assigns,
transfers and delivers to Purchaser all of Seller’s right, title and interest in
and to Current Excess Servicing Spread for each of the Mortgage Loans set forth
in Annex A attached hereto and all proceeds thereof, and agrees that as of the
Closing Date, the applicable Mortgage Loan shall be deemed to be a “Mortgage
Loan” for all purposes of the Agreement. Capitalized terms used in this
Assignment Agreement have the meanings given to such terms in, or incorporated
by reference into, the Agreement.

In the event (but only in the event) that the conveyance of the Current Excess
Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Current Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount of the
Purchase Price.

All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by Seller on or prior to the date
hereof have been duly complied with and performed in all material respects.

 

NATIONSTAR MORTGAGE LLC

Seller

By:  

 

Name:  

 

Title:  

 

 

45



--------------------------------------------------------------------------------

Annex A

[ATTACH ANNEX A, WHICH MAY BE ON COMPUTER TAPE, COMPACT DISK, OR MICROFICHE,
CONTAINING THE INFORMATION SET FORTH BELOW]

 

(a)   (b)   (c)   (d)   (e)   (f)
(column (d)  –
column (e))   (g)
([    ]%  of column
(f))

  

 

 

 

 

 

 

 

 

   

Closing
Date

  Loan # of
Mortgage
Loan   Principal
Balance
of
Mortgage
Loan as
of the
Closing
Date   Servicing
Fee Rate   Base
Servicing
Fee Rate   Net
Servicing
Fee Rate   Current Excess
Servicing Spread                                                                
       



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF MORTGAGE LOANS

[SEPARATELY DELIVERED]



--------------------------------------------------------------------------------

EXHIBIT C

SELLER’S OFFICER’S CERTIFICATE

(To be supplied on the Closing Date)

I,                                         , a [Vice President] of Nationstar
Mortgage LLC (the “Company”), pursuant to Section 9.07 of the Current Excess
Servicing Spread Acquisition Agreement for Non-Agency Mortgage Loans by and
between NIC MSR II LLC and the Company, dated as of March 6, 2012 (the
“Agreement”), hereby certify on behalf of the Company that:

(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof;

(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;

(iii) The conditions set forth in Sections 9.04 and 9.05 of the Agreement have
been satisfied; and

(iv) As of the date hereof, the Company has a Consolidated Tangible Net Worth
(as defined in the Agreement) of at least the sum of (x) $150,000,000 and
(y) 50% of the proceeds from any issuance of equity by Seller, Nationstar
Mortgage Holdings Inc. or any of Seller’s consolidated subsidiaries, and is not
in default in any indebtedness in excess of $10,000,000.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ]

 

By:  

 



--------------------------------------------------------------------------------

EXHIBIT D

PURCHASER’S OFFICER’S CERTIFICATE

(To be supplied on the Closing Date)

I,                                         , [POSITION] of NIC MSR LLC, the sole
member of NIC MSR II LLC (the “Company”), pursuant to Section 10.05 of the
Current Excess Servicing Spread Acquisition Agreement for Non-Agency Mortgage
Loans by and between the Company and Nationstar Mortgage LLC, dated as of
March 6, 2012 (the “Agreement”), hereby certify on behalf of the Company that:

(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof; and

(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
and

(iii) All conditions set forth in Section 10.04 have been satisfied.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[                    ].

 

NIC MSR II LLC By:   NIC MSR LLC, as member By:  

 



--------------------------------------------------------------------------------

EXHIBIT E

LOCATION OF CREDIT FILES

350 Highland Drive

Lewisville, Texas 75067



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUMMARY REMITTANCE REPORT

[DELIVERED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DELINQUENCY REPORT

[DELIVERED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DISBURSEMENT REPORT

[DELIVERED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT I

SELLER JURISDICTIONS AND RECORDING OFFICES

Chief Executive Office:

350 Highland Drive

Lewisville, Texas 75067

Recording Office:

Secretary of State, State of Delaware